Case 3:17-cv-00546-JAM Document 143-3 Filed 07/02/20 Page 1 of 6

Exhibit 1
Case 3:17-cv-00546-JAM Document 143-3 Filed 07/02/20 Page 2 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

GORSS MOTELS, INC,, a Connecticut
corporation, individually and as the
representative of a class of similarly-
situated persons,

Plaintiff,
Civil Action No. 3:17-cv-00546-JAM
v.

SPRINT SOLUTIONS, INC., a Delaware
corporation, and JOHN DOES 1-5,

ee et a ee ae et et a et ee

Defendants.

DEFENDANT SPRINT SOLUTIONS, INC.’S
INITIAL DISCLOSURES PURSUANT TO FRCP 26(a)()

Defendant SPRINT SOLUTIONS, INC., by and through its attorneys, submits its initial

disclosures pursuant to FRCP 26(a)(1) as follows:
| INTRODUCTION

These disclosures are made solely for purposes of this civil action. Each disclosure is
subject to any and all objections as to competency, relevancy, materiality, propriety and
admissibility, and to any and all other objections and grounds that would require the exclusion of
any said documents was asked of or made by a witness present and testifying in court, all of which
objections and grounds are hereby expressly reserved and rnay be interposed later at or before the

time of trial,
Case 3:17-cv-00546-JAM Document 143-3 Filed 07/02/20 Page 3 of 6

DISCLOSURES

(A) | The name and, if known, the addresses and telephone number of each individual
likely to have discoverable information that the disclosing party may use to support its claims or
defenses, unless solely for impeachment, identifying the subjects of the information:

ANSWER:

Plaintiff and former employees of Gorss Motels have discoverable information regarding
the faxes received by Gorss at facsimile — 860-632-8889 (the “fax machine”); the location
of the fax machine; the data and records related to the faxes received by the fax machine, Plaintiff's
relationship with. Wyndham Worldwide; Plaintiffs relationship with approved vendors of
wivadhom Worldwide; Plaintiffs provision of prior express permission to receive faxes from
Wyndham and its approved vendors. Investigation continues,

Unknown employees, agents and representatives of Wyndham W orldwide and its affiliates
may have discoverable information regarding its relationship with Plaintiff; its relationship with
Defendant; its prior express permission to send faxes to Plaintiff; its representations to Defendant
regarding same; its retention of Western Printing and/or Westfax to send faxes relating to
Defendant. Investigation continues,

Unknown employees, agents and representatives of Westfax have discoverable information
—— the facsimiles it sent at the request of Wyndham Worldwide, including those relating to
Defendant. Investigation continues.

Unknown employees, apents and representatives of Western Printing have discoverable
information regarding the facsimiles it sent at the request of Wyndham Worldwide, including those

relating to Defendant. Investigation continues.
Case 3:17-cv-00546-JAM Document 143-3 Filed 07/02/20 Page 4 of 6

Unknown employees, agents and representatives of Defendant and its affiliates may have
discoverable information regarding its relationship with Plaintiff; its relationship with Wyndham;
faxes sent on behalf of Defendant; representations by Wyndham relating to the faxing of materials
to its affiliates and franchisees; policies and procedures. Investigation continues.

(B) A copy of, or a description by category and location of, all documents, data
compilations and tangible things that are in the possession, custody, or control of the party and that
the disclosing party may use to support its claims or defenses, unless solely for impeachment:

ANSWER: In support of its claims or defenses, Defendant may rely upon its Wireless
Services Agreement with Wyndham Worldwide Operations, Inc., and its attachments, addenda

and amendments; various communications with Wyndham with reapect to the Wireless Services
Agreement, including the marketing program arising under the agreement; Defendent’s policies .
and procedures; and its contracts and other documents relating to its relationship with the putative
class members, Investigation continues. |

(C) A conumatation of any category of damages claimed by the disclosing party making
available for inspection and copying as under Rule 34 the documents or other evidentiary material,
not privileged or protected from disclosure, on which such computation. is based, including
materials bearing on the nature and extent of injuries suffered:

ANSWER: Not applicable.

(D) For inspection and copying as under Rule 34 any insurance agreement under which
any person carrying on an insurance business may be liable to satisfy part or all of a judgment
which may be entered in the action or to indemnify or reimburse for payments made to satisfy the
judgment.

ANSWER: Not applicable.
Case 3:17-cv-00546-JAM Document 143-3 Filed 07/02/20 Page 5 of 6

Dated: June 30, 2017

(\-—
“Tammy L. Adkins
McGuireWoods LLP
71 W. Wacker Drive, Suite 4100
Chicago, Illinois 60601
Telephone: (312) 849-8100 —
Fax: (312) 849-3690
tadkins@mcguirewoods,com

Jeffrey J. White

Kathleen Elizabeth Dion
Robinson & Cole, LLP-HTFD
280 Trumbull St.

Hartford, CT 06103
Telephone: 860-275-8252
Fax: 860-275-8299

_jwhite@re.com

kdion@rc.com

Attorneys for Defendant, Sprint Solutions,
ine,
Case 3:17-cv-00546-JAM Document 143-3 Filed 07/02/20 Page 6 of 6

CERTIFICATION OF SERVICE

I hereby certify that on June 30, 2017, the foregoing DEFENDANT SPRINT SOLUTIONS
INC,’S INITIAL DISCLOSURES PURSUANT TO FRCP 26(a)(1) were served upon all counsel
of record by U.S. Mail:

Ryan M. Kelly

Brian J. Wanca

ANDERSON + WANCA.

3701 Algonquin Rd., Suite 500
Rolling Meadows, IL 60008
Telephone: 847-368-1500
bwanca@andersonwanca.com
rkelly@andersonwanca.com

Aytan Y. Bellin

BELLIN & ASSOCIATES LLC
85 Miles Avenue

White Plains, NY 10606
Telephone: 914-358-5345
Aytan.Bellin@bellinlaw.com

‘Tammy L. Adkins

90505629_1
